                                                    Clear Form
DOCUMENTS UNDER SEAL                                                         TOTAL TIME (m ins): 08 minutes
M AGISTRATE JUDGE                          DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                              Ada Means                                 10:36-10:44
MAGISTRATE JUDGE                           DATE                                       NEW CASE          CASE NUMBER
Bernard Zimmerman                          October 22, 2019                                             CR19-0524 CRB
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                       PD.     RET.
Vladimir Magallan Gallegos                          Y            P      Robert Waggener - Special App        APPT.
U.S. ATTORNEY                              INTERPRETER                              FIN. AFFT              COUNSEL APPT'D
Casey Boome                                Melinda Basker - Spanish                 SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                   DEF ELIGIBLE FOR          PARTIAL PAYMENT
                             Brad Wilson                                 APPT'D COUNSEL            OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                              STATUS
                                                                                                               TRIAL SET    8Mins
       I.D. COUNSEL              ARRAIGNMENT              BOND HEARING               IA REV PROB. or           OTHER
                                                                                     or S/R
       DETENTION HRG             ID / REMOV HRG           CHANGE PLEA                PROB. REVOC.              ATTY APPT
                                                                                                               HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED                TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON                READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                  SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY             SPECIAL NOTES              PASSPORT
      ON O/R             APPEARANCE BOND            $                                                      SURRENDERED
                                                                                                           DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                 DETAINED              RELEASED      DETENTION HEARING            REMANDED
      FOR             SERVICES                                                     AND FORMAL FINDINGS          TO CUSTODY
      DETENTION       REPORT                                                       W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
     CONSENT                   NOT GUILTY                  GUILTY                      GUILTY TO COUNTS:
     ENTERED
     PRESENTENCE               CHANGE OF PLEA              PLEA AGREEMENT              OTHER:
     REPORT ORDERED                                        FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                     STATUS RE:
October 24, 2019                 HEARING                   HEARING                  CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.             PRELIMINARY              CHANGE OF                STATUS
                                 AFFIDAVIT                 HEARING                  PLEA
10:30 a.m.                                                 _____________
BEFORE HON.                      DETENTION                 ARRAIGNMENT               MOTIONS                 JUDGMENT &
                                 HEARING                                                                     SENTENCING
BZ
       TIME W AIVED              TIME EXCLUDABLE           IDENTITY /               PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC            REMOVAL                  CONFERENCE               HEARING
                                 3161                      HEARING
                                                 ADDITIONAL PROCEEDINGS
Mr. Waggener did not have the chance to meet the defendant and complete an affidavit this date as he was in a previously
scheduled hearing before Judge Chen.
CC: BZ
                                                                                          DOCUMENT NUMBER:
